Citation Nr: 1441864	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  04-37 963A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to education benefits under the Montgomery GI Bill (Chapter 30), Veterans' Educational Assistance Program (Chapter 32), and Montgomery GI Bill-Selected Reserve (Chapter 1606). 


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel

INTRODUCTION

The appellant had military service from June 2003 to December 2003.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2004 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The appeal was remanded by the Board in August 2005 so that the appellant could be scheduled for a Board hearing before a Veterans Law Judge sitting at the RO, i.e., a Travel Board hearing.  Such hearing was scheduled for July 2014; however, in May 2014, the appellant contacted the RO and withdrew her Travel Board hearing request and instead requested a video-conference hearing.  The video-conference hearing was scheduled for September 2014 and she was notified of the same in an August 2014 letter sent to her address of record, which was most recently noted in an August 2014 report of contact in which the appellant was also informed of the date and time of her September 2014 hearing, but did not appear.  Under these circumstances, the appellant's request for a Board hearing is deemed withdrawn.  38 C.F.R. §§ 20.702(d), 20.704(d) (2013).
 
The Board notes that in addition to the appellant's paper claims file, there are paperless, electronic files associated with her claim (Virtual VA and Veterans Benefits Management System (VBMS)).  A review of her Virtual VA and VBMS files reveals VA outpatient treatment records, rating decisions, and service treatment records not found in the paper file.  The remainder of the documents in Virtual VA as well as those contained in VBMS are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).

In this case, the AOJ determined that the appellant was ineligible for educational benefits under Chapter 32 as she did not enter active duty between December 31, 1976 and July 1, 1985.  Despite making such determination without having all of her personnel records, the Board notes that it was reasonable for the AOJ to determine that she was ineligible for those benefits as she could not have entered active duty prior to July 1, 1985 as she was born in 1985.  However, the AOJ also determined that the appellant had insufficient qualifying service for benefits under the Montgomery GI Bill - Active Duty, under Chapter 30 as well as the Montgomery GI Bill-Selected Reserve, under Chapter 1606.  Further, with respect to the Chapter 1606 benefits, the AOJ found that the Department of Defense had determined that the appellant was ineligible for the Montgomery GI Bill-Selected Reserve, under Chapter 1606.  Thus, the circumstances and details of the appellant's service are determinative in this appeal with respect to benefits under Chapters 30 and 1606.  

Although the educational file contains some documents from the appellant's service personnel records, these records are not complete.  For example, only a portion of her DA Form 5435-R is of record.  Significantly, the available portion of the document indicates that her basic entitlement to educational assistance will be established the day she meets qualifications listed in another section of the document, which is not contained in the record.  Further, the educational file also contains her Form DD-214 (Certificate of Release or Discharge from Active Duty), which indicates that she had active duty for approximately six months from June 2003 to December 2003, as well as prior inactive duty; however, communication from the Army indicates that the appellant did not have an active duty contract, thus suggesting that her six months in the Army was active duty for training.  The Army contact further reported that the appellant did not receive a Military Occupational Specialty, which means that she did not complete her initial training period.  The dates of her inactive duty are not of record.  In this regard, the DD-214 also indicates that she did not complete her first full term of service but she received an honorable discharge and was separated due to a physical condition that was not a disability.  
 
Regarding entitlement to educational benefits under Chapter 30, the threshold requirement is that an individual serve on active duty.  Additionally, under Chapter 1606, a claimant must have completed an initial period of active duty for training in the Selective Reserves.  Therefore, to ensure a decision that is based on a complete and accurate factual picture of the appellant's service, all of her service personnel records, to include dates of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) should be associated with the educational file or scanned in to her electronic Virtual VA and/or VBMS files.   

Accordingly, the case is REMANDED for the following action:

1.  Associate a copy of the appellant's complete service personnel records with the educational file or scan into Virtual VA and/or VBMS.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the appellant's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the appellant should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

